DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 09/20/2022 has been entered.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the polygonal pocket in claim 1 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

 
Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 1, 15-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wittkowski US 2016/0,144,690 in view of Browne US 5,695,847, Howick US 2004/0,094,534 and Sugihara US 2018/0,015,685.

Wittkowski teaches:
1. An interior trim for a passenger compartment of a vehicle (abstract), comprising: 
	a first carrier (fig.9, 46; decorative layer), said first carrier having an inner side that faces the passenger compartment (fig.9, 50; page.6, para.0090; The outer side 50 of the decorative layer 46 can be seen and touched by the passenger), and an outer side that is directed away from the passenger compartment (fig.9, 52; page.6, para.0090; The interior 52 of the decorative layer), 
	a heating element (fig.9, 44) arranged on the outer side (fig.9,52), wherein the first carrier comprises 
	
	

	However, Wittkowski teaches the invention as discussed above, but is silent on first carrier has a variable thickness.

	Howick teaches:
	Regarding claim 1, the first carrier has a variable thickness defined by a unitary layer (fig.1,14; page.2, para.0017; a variable thickness is also contemplated within the scope of the present invention; page.2,para.0019; the covering 14 may be formed of a singular homogeneous material, it would be obvious for covering 14 is a unitary layer; page.2, para.0025; It is contemplated that the materials mentioned may be used as the material for a singular material homogeneous covering or a non-homogeneous covering (e.g., a covering having two or more substantially separate portions); therefore, fig.1,14 can be a unitary covering as carrier of conductive element 12. Alternately, fig.1, 14 has a variable thickness that including two separately portion 34 and 36, portion 34 is considered as carrier and 36 is considered as an extra protective layer since portion 34 has higher melt point than portion 36).

	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the invention of Wittkowski by using the a variable thickness of unitary covering layer as taught by Howick in order to conducting heat via a variable thickness of covering layer to the vehicle seat. The variable thickness of covering layer will result different heat distribution to the surface of seat, therefore, it will beneficially improve the heating efficiency. 

	Wittkowski in view of Howick teaches the invention as discussed above, but is silent on matrix and filler.
	Browne teaches:
	Regarding claim 1, a matrix (fig.1,2; polymeric matrix material) and a filler (fig.1,1; fibers) , the filler having a thermal conductivity that is higher than that of the matrix whereby heat generated by the heating element is directed through the filler into the passenger compartment (col. 5, line 39-40 and 49-50; col. 6, line 4-5; it would be obvious for heat is directed through the fiber into the passenger compartment since filler has higher conductivity than the matrix).

	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the invention of Wittkowski in view of Howick by using the thermally conductive fibers as taught by Browne in order to increase the thermal conductivity of the matrix in an orthogonal/perpendicular direction to increase the heat transfer of the heater into the passenger compartment. Therefore, the heat transfer through the material is increased and more efficient when the heat travels through the fiber having a higher thermal conductivity rather than the polymer matrix having a lower thermal conductivity, thereby making the interior trim’s thermal conductivity customized for efficiently transferring the heat through the material. (col. 9, line 51-55).

	Wittkowski in view of Howick and Browne teaches the invention as discussed above, but is silent on polygonal packet.

	Sugihara teaches:
	Regarding claim 1, the matrix is divisible into polygonal pockets, wherein each polygonal pocket (fig.4, 2; page.2,para.0021; The honeycomb structure in which the core 2 has in a matrix is not limited to an angled cylindrical shape having a hexagonal shape in lateral cross section, but may be any other cylindrical shapes having any lateral cross-sectional shapes).

	It would have been obvious to one of ordinary skill in the art before the effective filing date of
the invention to substitute the Wittkowski in view of Howick and Browne matrix with Sugihara polygonal pocket matrix, because the substitution of one known element for another would have yielded predictable results of holding high conductive filler that conducting thermal heat from heating element to passenger compartment. It would be obvious for the variable thickness of polygonal pocket is suitable for any thickness requirement of manufacture between two layers.  


	Regarding claim 15, Wittowski in view of Howick, Browne and Sugihara teaches the invention substantially as claimed for the device, according to Howick further comprising a thickness of the first carrier varies along an extending direction (page.2,para.0020; the composition of the covering 14 will exhibit a gradient across a portion of the covering).

	Regarding claim 16, Wittowski in view of Howick, Browne and Sugihara teaches the invention substantially as claimed for the device, according to Howick further comprising the thickness of the first carrier varies along a cross-sectional direction (page.2,para.0020; the composition of the covering 14 will exhibit a gradient across a portion of the covering).
	
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the invention of Wittkowski by using the composition of the covering with varying thickness as taught by Howick in order to conducting heat via a variable thickness of covering layer along an extending direction and a cross-section direction to the vehicle seat. Thereby, the variable thickness composition of covering layer will result different heat distribution to the surface of seat, which is beneficially improve the heating efficiency.
	

Claim 2-10 is rejected under § 103 as being unpatentable over Wittkowski US 2016/0,144,690 in view of Howick US 2004/0,094,534 ,Browne US 5,695,847 and Sugihara US 20180015685 as applied to claim 1, 15-16 above, and further in view of Ellett US 10,370,576.

	Wittkowski in view of Howick, Browne and Sugihara teaches the invention as discussed above, but is silent on filler contains a boron nitride.
	
	Ellett teaches:
	Regarding claim 2, the filler contains a boron nitride, which has a thermal conductivity of up to 400 W/mK (col. 6,Iine 57-62).

	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the invention of Wittkowski in view of Howick, Browne and Sugihara by using the boron nitride filler as taught by Ellett in order to increasing the thermal conductivity of the material that improves the heating efficiency and capacity of the fiber material embedded in the matrix.
	
	Wittkowski further teaches:	
	3. (original) The interior trim as claimed in claim 2, wherein the heating element is a film, which has a heating resistor (page.7, para.0108; As a resistor ink (for the resistance elements) polymer thick film prints).

	4. (original) The interior trim as claimed in claim 3, wherein said heating resistor is a heating wire (page.1, para.0003; Panel heaters in serial electric wiring are generally implemented with wire heaters, i.e. Joule heating of an electrically heated wire of a defined resistance per unit length, which is well known).

	5. (original) The interior trim as claimed in claim 3, wherein the heating element is laminated on the outer side of the first carrier (page.6, page.0093; the heater print 44 is directly printed on a support panel 56. The decorative layer 46 is laminated on the printed panel 56 using an adhesive 54; therefore, the heater print 44 is laminated on the outer side of the decorative layer).

	6. (original) The interior trim as claimed in claim 3, wherein the heating element is carried on the outer side of the first carrier (fig.9, 44; the heater print is printed on the decorative layer 46 which is carried on the outer side of the decorative layer).

	7. (original) The interior trim as claimed in claim 3, wherein the heating element is encapsulated by the outer side of said first carrier (fig.11, 60; The sprayed foam 60 joins seamlessly with the printed decorative layer 46 as part of outer side of decorative layer which is encapsulated imprint 44).

However, Wittkowski teaches the invention as discussed above, but is silent on first carrier comprises a plastic.
	Howick further teaches:
	8. (original) The interior trim as claimed in claim 3, wherein the first carrier comprises a first plastic, wherein said first plastic is selected from a first group consisting of polypropylene, PP-TD20, acrylonitrile-butadiene-styrene (ABS), a polyamide (PA) and combinations thereof (page.2,para.0025; The covering 14 is preferably formed of one or more polymeric materials, which may include plastics; Exemplary materials include polypropylene), and 

	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the invention of Wittkowski by using plastics for decorative(covering layer) as taught by Howick in order to facilitate the thermal conductivities, evenly and efficiently distribute the heat transferred the heating through the plastic cover layer.
	However, Wittkowski in view of Howick teaches the invention as discussed above, but is silent on the matrix comprises a second plastic.

	Browne further teaches:
	Regarding claim 8, the matrix comprises a second plastic (col.10, line 38; thermoplastic).

	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the invention of Wittkowski in view of Howick and Browne by using plastics for matrix material as taught by Browne in order to facilitate the thermal conductivities, evenly and efficiently distribute the heat transferred from the heating element through the filler/matrix of the materials.

	Wittkowski further teaches:
	9. (original) The interior trim as claimed in claim 8, wherein a second carrier is arranged on the heating element and the heating element is arranged between the first carrier and the second carrier (fig.12, 44; imprint is arranged on the support panel 56, and the imprint is arranged between decorative layer 46 and support panel 56.

	10. (original) The interior trim as claimed in claim 9, wherein the second carrier comprises a third plastic, where said third plastic is selected from a second group consisting of polypropylene, PP-TD20, acrylonitrile-butadiene-styrene (ABS), a polyamide (PA) and combinations thereof (page.2, para.0021; Potential materials for the support panel is glass fiber reinforced polypropylene composite).

Claims 11-12 are rejected under § 103 as being unpatentable over Wittkowski US 2016/0,144,690 in view of Howick US 2004/0,094,534, Browne US 5,695,847, Sugihara US 20180015685 and Ellett US 10,370,576 as applied to claim 2-10 above, and further in view of Burnell-Jones US 6207077.

	Regarding claim 11, Wittkowski in view of Browne, Howick, Sugihara and Ellett teaches the invention substantially as claimed for the device, according to Wittkowski further comprising the second carrier contains polyurethane (page.2, para.0021; glass fiber reinforced polyurethane foam), 

	12. (original) The interior trim as claimed in claim 11, wherein the heating element has a terminal (page.1, para.0005; at least one feed line and one resistance element respectively are printed overlapping each other as a terminal) adapted for connection to a cable harness of the vehicle (page.8, para.115; crimp connector as a cable harness of the vehicle).

	However, Wittkowski in view of Browne, Howick, Sugihara and Ellett teaches the invention as discussed above, but is silent on second carrier reinforced by fiber mats and has a paper backing.

	Burnell-Jones teaches:
	Regarding claim 11, second carrier reinforced by fiber mats and has a paper backing (col.23, line 11-16; (paper reinforcement and fiber mat).

	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the invention of Wittkowski in view of Browne, Howick, Sugihara and Ellett by using paper and glass fiber mat as taught by Burnell-Jones for improve strength for the plastic layer; in addition, glass fiber reinforcement typically improves the properties of the polymer composite, resulting, for example, in high strength, dimensional stability, resistance to temperature extremes, corrosion resistance, desirable electrical properties and ease of fabrication (col.23, line 35-39).
	
Claims 13-14 are rejected under § 103 as being unpatentable over Wittkowski US 2016/0,144,690 in view of Howick US 2004/0,094,534 , Browne US 5,695,847 and Sugihara US 20180015685 as applied to claim  1, 15-16 above, and further in view of Bokelmann US 2011/0147357.

	Wittkowski in view of Howick, Browne and Sugihara teaches the invention as discussed above, but is silent on the interior trim is arranged on a headliner (claim 13), the interior trim is lateral interior trim (claim 14).

	Bokelmann teaches:
	13. (original) The interior trim as claimed in claim 1, wherein the interior trim is arranged on a headliner (paga.1, para.0011).

	14. (original) The interior trim as claimed in claim 1, wherein the interior trim is a lateral interior trim (page.1, para.0011).

	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the invention of Wittkowski in view of Howick, Browne and Sugihara by using the heated object as interior trim to be flexibly adapted and installed in the headliner and/or the lateral interior trim as taught by Bokelmann in order to improving the heat output in the support materials installed between the headliner and the lateral trim and improve the heating capacity and efficiency within the passenger compartment.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1 have been considered but are moot because the new ground of rejection Sugihara US 20180015685 teaches the matrix (page.1, para.0021) is divisible into polygonal pockets (fig.4, 2), wherein each polygonal pocket is bounded by the outer side (fig.4, upper skin 3) and the inner side (fig.4, lower skin 3) such that the polygonal pockets have a variable thickness (fig.1, 2; page.1, polygonal core has variable thickness; page.2, para.0022; the height of the honeycomb structure of each core 2 may be constant, or may vary along a mold) between the outer side (fig.4, upper skin 3)  and the inner side (fig.4, lower skin 3) that corresponds to the variable thickness of first carrier (fig.4, upper skin 3 and lower skin 3 sandwiches polygonal core 2 has variable thickness at four corners shows in fig.1). 
With respect to Applicant's arguments, regarding claims 2-16, these claims are not allowable based on their dependence to the independent claims for at least the reasoning provided above.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YI HAO whose telephone number is (571)272-4597. The examiner can normally be reached Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Helena Kosanovic can be reached on (571)272-9059. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/YI . HAO/
Examiner, Art Unit 3761

/ERIN E MCGRATH/Primary Examiner, Art Unit 3761